ACCEPTED
                                                                                                     12-15-00113-CV
                                                                                        TWELFTH COURT OF APPEALS
                                                                                                      TYLER, TEXAS
                                                                                                6/12/2015 3:03:56 PM
                                                                                                       CATHY LUSK
                                                                                                              CLERK

                      NO. 12-15-00113-CV
_____________________________________________________________
                                                      FILED IN
                                               12th COURT OF APPEALS
            IN THE TWELFTH COURT OF APPEALS TYLER, TEXAS
                        TYLER, TEXAS           6/12/2015 3:03:56 PM
                                                    CATHY S. LUSK
_____________________________________________________________
                                                        Clerk


                                    JASON ROWELL
                                               Appellant

                                               v.

           FIRETROL PROTECTION SYSTEMS, INC.
                                      Appellee
_____________________________________________________________

            Appealed from the 114th Judicial District Court
                        Smith County, Texas
_____________________________________________________________

           RESPONSE OF APPELLEE, FIRETROL PROTECTION
            SYSTEMS, INC., TO APPELLANT’S MOTION FOR
           RECONSIDERATION OF INVOLUNTARY DISMISSAL
_____________________________________________________________________________

To the Honorable Justices of the Twelfth Court of Appeals:

       Appellee, Firetrol Protection Systems, Inc., files this its Response to Appellant’s Motion

for Reconsideration of Involuntary Dismissal and for such Response would respectfully show the

Court as follows:

1.     Appellant complains that this Court’s Opinion states that the trial court’s Judgment was

signed on April 16, 2015 when in fact the Final Judgment was not signed until nearly a month

later on May 12, 2015. Any confusion with regard to what Order and/or Judgment is being

                                                1
appealed by Appellant is entirely of his own making.

2.     Prior to any Final Judgment in the trial court, Appellant filed his Notice of Appeal on

April 29, 2015. Approximately one hour later, Appellant filed a Motion for New Trial with the

trial court. Appellant’s original Docketing Statement which he attempted to file with this Court

represented to this Court that Appellant was appealing from an Order of Dismissal signed on

April 16, 2015.

3.     Accordingly, Appellant had a Notice of Appeal and Motion for New Trial filed prior to

any Final Judgment in the lower court. The lower court did ultimately sign a Final Judgment on

May 12, 2015.

4.     Appellant is now seeking to prosecute an appeal and asks this Court to reconsider its

involuntary dismissal of such appeal. At the same time, Appellant has a Motion for New Trial

pending in the lower court which is set to be heard on June 18, 2015.

5.     With regard to Appellant’s failure to comply with this Court’s requirements for

prosecution of this appeal, Appellee obviously has no personal knowledge with regard to

Appellant’s claims that his attorney received the notice on his cell phone while he was not in the

office, failed to calendar or forget deadlines or claims that notices were received while on walks

with counsel’s daughter. However, the record is quite clear that Appellant’s attempt to prosecute

a Motion for New Trial in the lower court and an appeal in this Court contemporaneously is

consistent with Appellant’s ongoing harassment of his former employer, Firetrol. Appellant is

simply a disgruntled former employee whose suit was properly dismissed in the lower court

pursuant to Chapter 27, Texas Civil Practice, and Remedies and whose appeal has been properly

dismissed by this Court. Appellant has failed to comply with this Court’s express requirements.


                                                 2
Therefore, dismissal was proper.

       WHEREFORE, PREMISES CONSIDERED, Appellee, Firetrol Protection Systems, Inc.,

prays that Appellant’s Motion for Reconsideration be denied, that this Court’s dismissal of this

appeal be sustained and for such other and further relief to which Appellee, Firetrol Protection

Systems, Inc., shows itself justly entitled.

                                               Respectfully submitted,

                                               GILLEN & ANDERSON
                                               Attorneys and Counselors at Law
                                               613 Shelley Park Plaza
                                               Tyler, Texas 75701
                                               (903) 581-8600
                                               (903) 581-8790 (fax)



                                               BY:      /s/ Roger W. Anderson
                                                     ROGER W. ANDERSON
                                                     State Bar No. 01213500
                                                     E-mail: randerson@gillenanderson.com
                                                     ATTORNEY FOR APPELLEE,
                                                     FIRETROL PROTECTION SYSTEMS, INC.


                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the Appellee’s Response to Appellant’s
Motion for Reconsideration was forwarded electronically to all counsel of record on this 12th day
of June, 2015.

                                                  /s/ Roger W. Anderson
                                               ROGER W. ANDERSON




                                                  3